DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/21 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,219,126 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.

A server, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 





identifying a third party by querying an electronic database that electronically associates third parties to icons including an icon received by the server from a device via the Internet, the server also having received electronic data from the device via the Internet; 
determining that the third party that is identified is permitted access to the electronic data; and 






in response to the third party that is identified having been determined as being permitted the access to the electronic data, sending the electronic data to equipment of the third party.

A system, comprising: 
a hardware processor; and 

a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising: 
receiving a cellular identifier associated with a wireless device sending electronic data; 

querying an electronic database for the cellular identifier, the electronic database having a table that maps third party icons to cellular identifiers including the cellular identifier associated with the wireless device; 

identifying a third party icon of the third party icons in the electronic database that is mapped by the table to the cellular 
sending the electronic data to the third party network address determined from the third party icon; wherein the electronic data is shared with the third party that is identified by the third party icon.

A machine-readable medium, comprising 
executable instructions that, when executed by a server including a processor, facilitate performance of operations, the operations comprising: 


identifying a third party according to a querying of an electronic database that electronically associates third parties to icons including an icon received by the 





determining that the third party that is identified is permitted access to the electronic data; and 

sending the electronic data to equipment of the third party.

A memory device storing instructions that when executed cause a hardware processor to perform operations, the operations comprising: 
receiving a cellular identifier associated with a wireless device sending electronic data; 
querying an electronic database for the cellular identifier, the electronic database having a table that maps third party icons and cellular identifiers including the 
determining a third party network address in response to the identifying of the third party icon in the electronic database that is electronically associated with the cellular identifier; and sending the electronic data to the third party network address determined from the third party icon.

A method, comprising: 



identifying, by a server including a processor, a third party according to a 
identifying, by the server, a network address that is associated with the third party; and 



in response to the third party that is identified having been determined as being permitted the access to the electronic data, sending, by the server, the electronic data to equipment of the third party according to the network address.

A method, comprising: 
receiving, by a hardware processor, a cellular identifier associated with a wireless device sending electronic data; querying, by the hardware processor, an electronic database for the cellular 


identifying, by the hardware processor, a third party icon of the third party icons in the table that is electronically associated with the cellular identifier, the third party icon uniquely associated with a third party permitted access to the electronic data; 
determining, by the hardware processor, a third party network address in response to the identifying of the third party icon in the electronic database that is electronically associated with the cellular identifier; and sending, by the hardware processor, the electronic data to the third 


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,932,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claim 1 of the current application
A server, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 


identifying a third party by querying an electronic database that electronically associates third parties to icons including an icon received by the server from a device via the Internet, the server also having received electronic data from the device via the Internet; 
determining that the third party that is identified is permitted access to the electronic data; and 




in response to the third party that is identified having been determined as being permitted the access to the electronic data, sending the electronic data to equipment of the third party.



A system, comprising: 
a hardware processor; and 

a memory device storing instructions that, when executed by the processor, perform operations, the operations comprising: 

querying an electronic database for the icon received from the device, the electronic database electronically associating icons to third parties including the icon received from the device; 


in response to the electronic database having an entry that matches the icon received from the device, determining a third party that corresponds to the icon is permitted a shared access to the electronic data received from the device; and 
sharing the electronic data with the third party in response to the determining of the shared access.

A machine-readable medium, comprising 
executable instructions that, when executed by a server including a processor, facilitate performance of operations, the operations comprising: 

identifying a third party according to a querying of an electronic database that electronically associates third parties to icons including an icon received by the server from a device via the Internet, the server also having received electronic data from the device via the Internet; 

determining that the third party that is identified is permitted access to the electronic data; and 

sending the electronic data to equipment of the third party.


Claim 15 of the Patent
A memory device storing instructions that when executed by a processor perform operations, the operations comprising: 
receiving an icon from a device sending an electronic data via the Internet; 

querying an electronic database for the icon received from the device, the electronic database electronically associating the device to third party icons including the icon received from the device sending the electronic data via the Internet; 

in response to the electronic database having an entry that matches the icon, determining a third party that corresponds to the icon; and 
sending the electronic data to the third party.

A method, comprising: 



identifying, by a server including a processor, a third party according to a querying of an electronic database that electronically associates third parties to icons including an icon received by the server from a device via the Internet, the server also having received electronic data from the device via the Internet; 

determining, by the server, that the third party that is identified is permitted access to the electronic data; 
identifying, by the server, a network address that is associated with the third party; and 

in response to the third party that is identified having been determined as 

A method, comprising: 
receiving, by a server, an icon and an electronic data from a device via the Internet; 
identifying, by the server, a third party by querying an electronic database that electronically associates third parties to icons including the icon received from the device; 




in response to the third party identified by the electronic database, determining, by the server, that the third party is permitted an access to the electronic data received from the device; and 


in response to the third party permitted the access to the electronic data, 


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sender et al. (US 2017/0126577 A1) in view of Kim et al. (US 9,021,139 B1).
Consider claim 1, Sender teaches a server, comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (paragraph 101, processor 310 and memory 315), the operations comprising: 
identifying a third party by querying an electronic database that electronically associates third parties to icons including an icon received by the server from a device via the Internet, the server also having received electronic data from the device via the Internet (paragraph 111 and Fig. 7, data linker 204 may query an exemplary subscriber profile table 700, …, As illustrated, table 700 includes an IoT identifier field 705, a network address field 710,, ..., a type of linked data may include IoT data obtained from an IoT device associated with another entity, therefore 204 linker as associating third party and Data inspector 202 may query the database based on the identified source network address to determine that the packet pertains to the particular IoT device 130); 
determining that the third party that is identified is permitted access to the electronic data (paragraph 120, user 155 may access IoT portal 119 via end device 150 …. … User 155 also registers IoT devices 130 located at location 125 via a graphical user interface of the IoT management service, …, therefore graphical interface as icon, therefore registration identifying a third party icon of the third party icons in the electronic database that is electronically associated with the cellular identifier and paragraph 51, the APIs provide access to and use of IoT data, the linked data, and/or 
Sender does not teach iconic, in response to the third party that is identified having been determined as being permitted the access to the electronic data, sending the electronic data to equipment of the third party.
Kim further teaches iconic ([col 19 lines 22-26] …. Throughout FIGS. 7A-7B, displays are shown with various tiles, interactive elements, icons, command regions, windows, toolbars, menus, and buttons that are used to initiate action, invoke routines, monitor network devices, control network devices, or invoke other functionality), 
in response to the third party that is identified having been determined as being permitted the access to the electronic data, sending the electronic data to equipment of the third party ([col 13 lines 50-53] … the server may retrieve the mobile device's key and other relevant information from storage, …, [col 22 lines 25-27] with regard to FIG. 5, each network device may share its status with each other network device such that each network device (and mobile device) within the local area network may include a status list/chart in storage (e.g. cache) including the status of each device on the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings above for the purposes of providing graphical interface such as iconic for easy management of IoT devices by the end-user.

Consider claims 8 and 16, claims 8 and 16 having similar limitations as claim 1 therefore claims 8 and 16 are also rejected for the same reasons above.


Consider claims 2, 10 and 17, Kim further teaches wherein the operations further comprise receiving a selection of the iconic identifier ([col 19 lines 22-26] …. Throughout FIGS. 7A-7B, displays are shown with various tiles, interactive elements, icons, command regions, windows, toolbars, menus, and buttons that are used to initiate action, invoke routines, monitor network devices, control network devices, or invoke other functionality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings above for the purposes of providing graphical interface such as iconic for easy management of IoT devices by the end-user.

Consider claims 3, 11 and 18, Kim further teaches wherein the operations further comprise receiving a graphical selection of the iconic identifier ([col 19 lines 22-26] …. Throughout FIGS. 7A-7B, displays are shown with various tiles, interactive elements, icons, command regions, windows, toolbars, menus, and buttons that are used to initiate action, invoke routines, monitor network devices, control network devices, or invoke other functionality).


Consider claims 4 and 12, Sender teaches wherein the operations further comprise identifying a network address that is associated with the third party ([0038], … data retriever 206 includes logic to obtain the linked data from various sources, such as data sources 220. For example, data retriever 206 includes logic to search, perform lookups, query, etc., data sources 220 to obtain the linked data. Data retriever 206 may manage various connection pools, etc., relative to data sources 220).

Consider claims 5 and 13, Sender teaches wherein the operations further comprise sending the electronic data via the Internet to the network address that is associated with the third party (paragraph 34, a mobile phone number of IoT device 130, a user identifier associated with IoT device 130 (e.g., an International Mobile Subscriber Identity (IMSI) or the like)), further in paragraph 31, .. For example, IoT device 130 may transmit IoT data to data service platform 117 as a part of an IoT data service and receive data from IoT portal 119 as a part of an IoT management service. As previously described, according to an exemplary implementation, IoT device 130 may transmit IoT data to data service platform 117 via backhaul network 120, therefore, 119 as IoT portal as third party).



Consider claim 9, Sender and Kim together teach wherein the sending of the electronic data to the equipment of the third party comprises sending the electronic data to the equipment of the third party in response to the third party that is identified having been determined as being permitted the access to the electronic data (Sender, paragraph 120, user 155 may access IoT portal 119 via end device 150 …. … User 155 also registers IoT devices 130 located at location 125 via a graphical user interface of the IoT management service, …, therefore graphical interface as icon, therefore registration identifying a third party icon of the third party icons in the electronic database that is electronically associated with the cellular identifier and paragraph 51, the APIs provide access to and use of IoT data, the linked data, and/or the aggregated data, …, an API may define and require a permission before providing access to data pertaining to an IoT device 130, an end device associated with an end user, and so forth and paragraph 111, data linker 204 may query an exemplary subscriber profile table 700. As illustrated, table 700 includes an IoT identifier field 705) ( Kim, [col 13 lines 50-53] … the server may retrieve the mobile device's key and other relevant information from storage, …, [col 22 lines 25-27] with regard to FIG. 5, each network device may share its status with each other network device such that each network 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sender to include the teachings above for the purposes of providing graphical interface such as iconic for easy management of IoT devices by the end-user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        3/24/22